DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 6/3/2021, wherein:
Claims 1, 4, 5, 7, 9, 13, 17, and 18 have been amended; 
Claims 2, 3, 8, 10-12, 14-16, 19, and 20,remain as original;
Claim 21 is new; 
Claim 6 has been cancelled; and
Claims 1-5, and 7-21 are currently pending and have been examined.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5, and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way 
Claimed limitations in claims 1, 13, and 18 for “a system for granting media licensing”, “a method for media licensing”, “a blockchain-based media licensing platform”, and “the media licensing platform is built on a distributed ledger”, are not depicted in Applicant’s drawings, and paras. 0072-0088 of the specification doesn’t indicate any definitions or explanation of what hardware makes up the system/platform, or how the system/platform is implemented.  The specification only states the licensing is via a custom tailored crypto currency network that it is built on blockchain technology that could be an existing public blockchain platform such as Bitcoin, Ethereum, or a public or private blockchain platform of its own; and para. 0083 only states that the “media are licensed through a license node with individual licenses to particular pieces of media stored on a local server/computer/hard-drive/wallet”.

Claimed limitations in claims 1, 3, 8, 9, and 11-18 for “a multiplicity of node devices”, “at least one media licensing node device”, “at least one media licensee 

Claimed limitations in claims 1, 13, and 18 for “a peer-to-peer network” is not depicted in Applicant’s drawings and paras. 0072-0088 of the specification doesn’t indicate any definitions or explanation of what hardware makes up the network or how the network is implemented.  The specification only states in para. 0074 that blockchain is a distributed ledger secured by cryptography and managed via consensus algorithm on a peer-to-peer network.

Claimed limitation in claims 1, 10, 13, 14, and 18 for “a license authorization key” is not depicted in Applicant’s drawings and paras. 0072-0088 of the specification doesn’t include any definitions or explanation of how the license authorization key is implemented or how it grants access to media.  The specification only states that a license authorization key is generated by a media licensing node upon receipt of payment and sent to a media licensee node device on the network to grant access to media with the key stored: locally, in hardware, in a cloud server, or a local disk; and para. 0088 of the specification further states the license authorization keys may be managed by a licensing wallet. 

Claimed limitations in claims 3, 4, 9, 14, and 17 for “deploying a smart licensing contract” and “deploy a smart revenue allocation contract” are not depicted in Applicant’s drawings and paras. 0072-0088 of the specification doesn’t include any definitions or explanation of how the smart contracts are created, implemented, or deployed.  The specification only states that a smart contract is deployed for media licensing and revenue allocation, and para. 0088 only states that the smart contracts are deployed by node devices.

Claimed limitations in claims 8, 11, 12, 15, 16, and 18 for “a licensing wallet” and “a licensee wallet” are not depicted in Applicant’s drawings and paras. 0072-0088 of the specification doesn’t include any definitions or explanation of what hardware makes up the wallets, or how the wallets are created, implemented, or deployed.  The specification only states that each user has a media wallet to store cryptocurrency and that the license authorization keys and media may be stored on a hardware, or “wallet” software may be used to organize media data and licensing keys in the wallet working as a cryptocurrency node via a GUI accessible through a browser.

 Dependent claims 2, 5, 7, and 19-21, are rejected pursuant to 35 USC 112(b) based on their dependency on a claim rejected pursuant to 35 USC 112(b).

The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 13, and 18 recite limitations for “a system for granting media licensing”, “a method for media licensing”, “a blockchain-based media licensing platform”, and “the media licensing platform is built on a distributed ledger”.  The limitations are indefinite because it is unclear what makes up the claimed system and platform and it is also unclear what the limitations are referring to.  These terms are not recognized in the art, and as stated previously, these terms are not defined in the specification.  It is unknown whether the terms are referring to just a blockchain platform or whether the platform consists of servers/processors and various user devices in network communication with a blockchain platform.  For purposes of examination: the method/system for granting media licensing comprising a blockchain based media licensing platform comprising: a multiplicity of node devices configured for communication over a peer-to-peer network, is interpreted as multiple user devices such as computers in network communication with a blockchain-based media licensing platform.  

 Claims 1, 3, 8, 9, and 11-18 recites limitations for “a multiplicity of node devices”, “at least one media licensing node device” “at least one media licensee node device”, “a first media licensing node device”, “a license node”, and “a first licensing media node”.  The limitations are indefinite because it is unclear what hardware makes up the node devices and it is unclear what the limitations are referring to.  As stated previously, these terms are not defined in the specification.  Within the art, a node in a blockchain is a computer or device that forms the infrastructure of the blockchain by storing the blockchain data.  This definition is inconsistent with the specification which states that the node devices comprise a wallet including at least one type of cryptocurrency.  For purposes of examination: the node devices are interpreted as user devices in network communication with the blockchain–based media platform.

Claims 1, 13, and 18 recite a limitation for “a peer-to-peer network”.   The limitation is indefinite because it is unclear what makes up the peer-to-peer network and it is also unclear whether the claimed peer-to-peer network is just referring to the blockchain platform or to some other network connecting the devices.  As further indicated above regarding the blockchain platforms, the peer-to-peer network is interpreted as the blockchain platform in network communication with various user devices. 

Claims 1, 10, 13, 14, and 18 recite a limitation for “a license authorization key”.  The limitation is indefinite because it is unclear what the license authorization key is or what the term is referring to.  The term is not recognized in the art, and as stated previously, it is not defined in the specification.  For purposes of examination, “a license authorization key” is interpreted as an “authorization code” consisting of alphabetic characters or numbers.

Claims 3, 4, 9, 14, and 17, recite limitations for “deploying a smart licensing contract” and “deploy a smart revenue allocation contract”.   The limitations are indefinite because it is unclear what is creating and deploying the smart contracts.  In the art, a smart contract is a self-executing contract with the terms of agreement between a buyer and seller written into code and deployed in a transaction on a blockchain-based platform such as Ethereum.  For purposes of examination the limitations will be interpreted as smart contracts deployed on the blockchain platform for transactions including licensing or revenue allocation.  

Claims 8, 11, 12, 15, 16, and 18 include limitations for “a licensing wallet” and “a licensee wallet”.  The limitations are indefinite because it is unclear what hardware makes up the wallets and it is unclear what the limitations are referring to.  As stated previously, these terms are not defined by the specification and the terms do not have a specific meaning in the art.  For purposes of examination, the terms are interpreted as software on a user device such as a computer for making and/or receiving payments.  

Dependent claims 2, 5, 7, and 19-21, are rejected pursuant to 35 USC 112(b) based on their dependency on a claim rejected pursuant to 35 USC 112(b).

The rejections that follow are interpreted in light of the 35 USC 112 rejections discussed above

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “system for granting media licensing”, “method for media licensing”, “blockchain-based media licensing platform”, “media licensing platform built on a distributed ledger”, “multiplicity of node devices”, “at least one media licensing node device”, “at least one media licensee node device”, “a first media licensing node device”, “a license node”, “a first licensing media node”, “a peer-to-peer network”, “license authorization key”, smart licensing contract”, “smart revenue allocation contract”, “licensing wallet”, and “licensee wallet”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Some of the drawings such figs. 6-8 are also fuzzy and not very legible.  Appropriate correction is required.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for granting media licensing which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1-5, and 7-21 are directed to the statutory category of a process.  

Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: granting media licensing.  The steps of: wherein the at least one media licensing node device is configured make a payment for a piece of media to the first media licensing node holding the piece of media; wherein the first media licensing node device is operable to generate a license authorization key for the piece of media; wherein the at least one media licensee node is operable to receive the license authorization key and media data for the piece of media from the first media licensing node device after making the payment; wherein the platform verifies the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device; and wherein the license authorization key is operable to convert the media data for the piece of media to a piece of consumable media, when considered collectively as an ordered combination recites the oral abstract idea of granting media licensing.  
For independent claim 13, the claim recites an abstract idea of: granting media licensing: The steps of: the at least one media licensee node device making a payment for a piece of media to the first media licensing node holding the piece of media; the first media licensing node device generating a license authorization key for the piece of media; the at least one media licensee node device receiving the license authorization key and media data for the piece of media from the first media licensing node device; the at least one media licensee node device receiving the license authorization key and media data for the piece of media from the first media licensing node device; verifying the presence of the licensee authorization key at the at least on media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device; and the license authorization key converting the media data for the piece of media to a piece of consumable media, when considered collectively as an ordered combination recites the oral abstract idea of granting media licensing.
For independent claim 18, the claim recites an abstract idea of: granting media licensing: The steps of: the at least one media licensee node device making a payment for a piece of media via the licensee wallet to the first media licensing node device holding the piece of media; the first media licensing node device generating a license authorization key for the piece of media; the at least one media licensee node device receiving the license authorization key and media data for the piece of media from the first media licensing node device; verifying the presence of the licensee authorization key at the at least on media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device; and the license authorization key converting the media data for the piece of media to a piece of consumable media, when considered collectively as an ordered combination recites the oral abstract idea of granting media licensing.
Independent claims 1, 13, and 18, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  The steps of: wherein the at least one media licensing node device is configured make a payment for a piece of media to the first media licensing node holding the piece of media; wherein the first media licensing node device is operable to generate a license authorization key for the piece of media; wherein the at least one media licensee node is operable to receive the license authorization key and media data for the piece of media from the first media licensing node device after making the payment; wherein the platform verifies the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device; and wherein the license authorization key is operable to convert the media data for the piece of media to a piece of consumable media, are commercial or legal interactions.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2-5, 7-12, 14-17, and 19-21 recite similar limitations as claims 1, 13, and 18; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-4, 7, and 14, the additional limitations of: wherein the piece of media includes audio, a video, and/or an image, deploy a smart licensing contract for the piece of media on the blockchain-based media licensing platform, wherein the smart licensing contract comprises terms for performing the piece of consumable media, and playing the piece of consumable media, copying the piece of consumable media,  and/or distributing the piece of consumable media, and wherein the piece of media is created on a media collaboration platform, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity, such as commercial or legal interactions, because these further describe details regarding the media that is provided by the media licensing platform.
In claims 5, and 19-21, the limitations of wherein the blockchain-based media licensing platform is built on an Ethereum blockchain, wherein the distributed ledger is blockchain-based, and wherein the distributed ledger is based on a directed acyclic graph, verifies the presence of the license authorization key at the at least one media licensee node device by proof of stake, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity, such as commercial or legal interactions, because they describe further details regarding the media licensing platform itself.
In claims 8-12, and 15-17, the limitations of: wherein the at least one media licensing node device each comprises a licensing wallet for collecting payments from the at least one media licensee node device, wherein the at least one media licensing node device is configured to deploy a smart revenue allocation contract among collaborators of each of the at least one piece of media, and wherein the smart revenue contract comprises a provision to exclude certain collaborators or collaborator types from revenue allocation; wherein the license authorization key is operable to be transferred and stored locally, wherein the at least one media licensee node device each comprises a licensee wallet including at least one type of cryptocurrency, and wherein the at least one media licensee node device is operable to make the payment for the piece of media via the licensee wallet comprising at least one type of crypto currency, wherein access to the media data for the piece of media is granted based on a balance in the licensee wallet at the at least one media licensee node device, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity, such as commercial or legal interactions, because they describe the intermediate steps for granting media licensing.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “a piece of media, the first licensing node device, a smart licensing contract, the blockchain-based media licensing platform, ethereum blockchain, a media collaboration platform, a licensing wallet, media licensee node device, a smart revenue allocation contract, the license authorization key, cryptocurrency, media data, a licensee wallet, distributed ledger, and a directed acyclic graph”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 13, and 18 only recite the additional elements of “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency”.  A plain reading of associated descriptions in at least para. 0074 of the specification stating “the custom-tailored cryptocurrency network is built on an existing public blockchain platform…on the Bitcoin blockchain…on the Ethereum blockchain…and based on directed acyclic graph”, para. 0075 stating “each user has a media wallet”, para. 0078 stating “a license authorization key issued by a cryptocurrency platform, for example but not form limitation, the Bitcoin blockchain”, and para. 0083 stating “pieces of media stored on a local server/computer/hard-drive/wallet” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 13, and 18 are directed to an abstract idea. 
In dependent claims 2-5, 7-12, 14-17, and 19-21, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56
Independent claims 1, 13, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency” to perform the steps of: wherein the at least one media licensing node device is configured make a payment for a piece of media to the first media licensing node holding the piece of media; wherein the first media licensing node device is operable to generate a license authorization key for the piece of media; wherein the at least one media licensee node is operable to receive the license authorization key and media data for the piece of media from the first media licensing node device after making the payment; wherein the platform verifies the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device; and wherein the license authorization key is operable to convert the media data for the piece of media to a piece of consumable media, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claims 1, 13, and 18 are not patent eligible.  
In addition, the dependent claims 2-12, 14-17, and 19-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 10-13, 15, 16, 18, 19, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0120567 to Van Rooyen (hereinafter referred to as Van Rooyen), in view of WO 92/20021 to Wyman (hereinafter referred to as Wyman).
In regards to claim 1 (Examiner Note: limitations of claim 1 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), Van Rooyen discloses a system (See 112 rejections, system 100 includes restricted item provider 110, an authorized entity 120 and a financial system 130, paras. 0060-0068, fig. 1) for granting media licensing (See 112 rejections, system and method for monitoring third party access to a restricted item which may be a media item such as video files, streaming media, image files, audio files, etc., para. 0010-0021, fig. 1), comprising: a blockchain-based media licensing platform (See 112 rejections, transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1) comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network (see 112 rejections, restricted item provider 110 is an online media content provider in communication over the internet with authorized entity 120 which has an electronic computing device 122 such as a desktop, paras. 0060-0062); wherein the multiplicity of node devices (restricted item provider 110, and authorized entity 120, fig. 2) comprises at least one media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1; restrictive item provider has associated therewith: monitoring module 114, receiving module 114, embedding module 116, designation module 117, and database 118, paras. 0063-0065, fig. 1) and at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2), wherein the at least one media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1) comprises a first media licensing node device (restricted item receiving module 114 of restricted item provider 110 receives restricted item 112 and embedding module 116 embeds key data 134 in the restricted item 112, para. 0062-0067, figs. 1 and 2); wherein the at least one media licensing node device comprises at least one piece of media (restricted item 112, figs. 1) for licensing (restricted item receiving module 114 of restricted item provider 110 receives restricted item 112, para. 0062-0067, figs. 1 and 2); wherein the at least one media licensee node device (authorized entity 120, figs. 1 and 2) is configured to make a payment for a piece of media to the first media licensing node device holding the piece of media (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2); wherein the first media licensing node device is operable to generate a license authorization key (key data 134 which is to be embedded in the restricted item 112 is an identifier uniquely associated with the store of value 132, para. 0068) for the piece of media (restricted item provider 110 embeds key data 132 in the restricted item 112 to prevent the authorized entity 120 from redistributing the restricted item 112 or reproductions thereof, para. 0068, figs. 2 and 3); wherein the at least one media licensee node device is operable to receive the license authorization key (at stage 208 the restricted item provider 110 stores the private key 134 in association with entity credentials of the authorized entity 120 in database 118, para. 0075, figs. 1 and 2) and media data for the piece of media (at stage 210 the restricted item 112 is made available to the authorized entity 120 to download and store, para. 0076, figs. 1 and 2) from the first media licensing node device after making the payment (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2; in addition to the cryptocurrency system any suitable conventional payment system may be used to purchase the restricted item, para. 0121); wherein the blockchain-based media licensing platform verifies the presence of the license authorization key at the at least one media licensee node device (at stage 208 the restricted item provider 110 stores the private key 134 in association with an entity credential in the database 118 which acts as a registry of keys enabling the restricted item provider 110 to keep track of which private keys are associated with which authorized entity 120, para. 0075); and wherein the license authorization key is operable to convert the media data for the piece of media to a piece of consumable media (authorized entity 120 is provided with a restricted item with a private key 134 and if the restricted item 112 is distributed to a third party leading to the private key 134 being read from the restricted item 112 a record of the transaction becomes visible in the shared transaction ledger indicating the private key 134 was compromised and the entity 120 may be held liable for financial loss, paras. 0080-0083).  However, Van Rooyen fails to disclose verifies the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device.
Wyman, in the related field of license management systems teaches verifies the presence of the license authorization key at the at least one media licensee node device (the request allocation is the basic license checking function, a procedure call invoked when a software product 17 is instantiated, functioning to request an allocation of license units with the return being a grant or refusal to grant, page 50, lines 12-21, fig. 5) by transferring the license authorization key one time per media usage (each licensed product upon start-up makes a call to the license server to check on whether usage is permitted, lines 6-13) to the at least one media licensee node device (request allocation for license units to be allocated to the current context returns a grant or denial status that is based on the existence of an appropriate product use authorization and the product would call this function before use of a licensed product, page 51, lines 11-23, fig. 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Wyman to provide verifies the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device. Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for doing so would have been to maintain a store of license authorizations for determining if a license authorization and produce a grant or refusal to said user (page 14, line 13 – page 15, line 5).
In regards to claim 2 (Examiner Note: limitations of claim 8 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the piece of media includes audio, a video, and/or an image (system and method for monitoring third party access to a restricted item which may be a media item such as video files, streaming media, image files, audio files, etc., para. 0010-0021, fig. 1).
In regards to claim 7 (Examiner Note: limitations of claim 7 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the piece of media is created on a media collaboration platform (the restricted item provider may be a satellite television service provider, a broadcasting corporation, a physical music or video distributor, an author, a photographer, a composer, an artist, a software provider or a publisher; and may be the author, creator, or producer of the restricted item, paras. 0097-0098).
In regards to claim 8 (Examiner Note: limitations of claim 8 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the at least one media licensing node device (online media content providers include Amazon.com, Netflix, Hulu, and the iTunes store, para. 0061) each comprises a licensing wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062) for collecting payments (authorized entity may have an account at an online media library such as iTunes to purchase media items using the account, para. 0113) from the at least one media licensee node device (in addition to the cryptocurrency system any suitable conventional payment system and channels may be used to purchase, rent, or otherwise transact to obtain the restricted item, para. 0121).
In regards to claim 10 (Examiner Note: limitations of claim 10 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the license authorization key (key data 134 which is to be embedded in the restricted item 112 is an identifier uniquely associated with the store of value 132) is operable to be transferred and stored locally (restricted item provider 110 embeds key data 132 in the restricted item 112 to prevent the authorized entity 120 from redistributing the restricted item 112 or reproductions thereof, para. 0068, figs. 2 and 3).
In regards to claim 11 (Examiner Note: limitations of claim 11 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2) each comprises a licensee wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062) including at least one type of cryptocurrency (in addition to the cryptocurrency system any suitable conventional payment system and channels may be used to purchase, rent, or otherwise transact to obtain the restricted item, para. 0121), and wherein the at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2) is operable to make the payment for the piece of media via the licensee wallet (authorized entity may have an account at an online media library such as iTunes to purchase media items using the account, para. 0113).
In regards to claim 12 (Examiner Note: limitations of claim 12 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 11, and further discloses wherein access to the media data for the piece of media is granted (at stage 210 the restricted item 112 is made available to the authorized entity 120 to download and store, para. 0076, figs. 1 and 2) based on a balance in the licensee wallet (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2; in addition to the cryptocurrency system any suitable conventional payment system may be used to purchase the restricted item, para. 0121) at the at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2).

In regards to claim 13 (Examiner Note: limitations of claim 13 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), Van Rooyen discloses a method for granting media licensing (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061), comprising: providing a blockchain-based media licensing platform (See 112 rejections, transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1) comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network (see 112 rejections, restricted item provider 110 is an online media content provider in communication over the internet with authorized entity 120 which has an electronic computing device 122 such as a desktop, paras. 0060-0062), wherein the multiplicity of node devices (restricted item provider 110, and authorized entity 120, fig. 2) comprises at least one media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1; restrictive item provider has associated therewith: monitoring module 114, receiving module 114, embedding module 116, designation module 117, and database 118, paras. 0063-0065, fig. 1) and at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2), wherein the at least one media licensing node device comprises a first media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1); the at least one media licensee node device (authorized entity 120, figs. 1 and 2) making a payment for a piece of media to the first media licensing node device holding the piece of media (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2); the first media licensing node device generating a license authorization key (key data 134 which is to be embedded in the restricted item 112 is an identifier uniquely associated with the store of value 132, para. 0068) for the piece of media (restricted item provider 110 embeds key data 132 in the restricted item 112 to prevent the authorized entity 120 from redistributing the restricted item 112 or reproductions thereof, para. 0068, figs. 2 and 3); the at least one media licensee node device receiving the license authorization key (at stage 208 the restricted item provider 110 stores the private key 134 in association with entity credentials of the authorized entity 120 in database 118, para. 0075, figs. 1 and 2) and media data for the piece of media (at stage 210 the restricted item 112 is made available to the authorized entity 120 to download and store, para. 0076, figs. 1 and 2) from the first media licensing node device (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2; in addition to the cryptocurrency system any suitable conventional payment system may be used to purchase the restricted item, para. 0121); the blockchain-based media licensing platform verifying the presence of the license authorization key at the at least one media licensee node device (at stage 208 the restricted item provider 110 stores the private key 134 in association with an entity credential in the database 118 which acts as a registry of keys enabling the restricted item provider 110 to keep track of which private keys are associated with which authorized entity 120, para. 0075)and the license authorization key converting the media data for the piece of media to a piece of consumable media (authorized entity 120 is provided with a restricted item with a private key 134 and if the restricted item 112 is distributed to a third party leading to the private key 134 being read from the restricted item 112 a record of the transaction becomes visible in the shared transaction ledger indicating the private key 134 was compromised and the entity 120 may be held liable for financial loss, paras. 0080-0083).  However, Van Rooyen fails to disclose verifying the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device.
Wyman, in the related field of license management systems teaches verifying the presence of the license authorization key at the at least one media licensee node device (the request allocation is the basic license checking function, a procedure call invoked when a software product 17 is instantiated, functioning to request an allocation of license units with the return being a grant or refusal to grant, page 50, lines 12-21, fig. 5) by transferring the license authorization key one time per media usage (each licensed product upon start-up makes a call to the license server to check on whether usage is permitted, lines 6-13) to the at least one media licensee node device (request allocation for license units to be allocated to the current context returns a grant or denial status that is based on the existence of an appropriate product use authorization and the product would call this function before use of a licensed product, page 51, lines 11-23, fig. 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Wyman to provide verifying the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device. Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for doing so would have been to maintain a store of license authorizations for determining if a license authorization and produce a grant or refusal to said user (page 14, line 13 – page 15, line 5).
In regards to claim 15 (Examiner Note: limitations of claim 15 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the method of claim 13, and discloses a method further comprising the first media licensing node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2) making the payment for the piece of media via a licensee wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062) comprising at least one type of cryptocurrency (in addition to the cryptocurrency system any suitable conventional payment system and channels may be used to purchase, rent, or otherwise transact to obtain the restricted item, para. 0121).
In regards to claim 16 (Examiner Note: limitations of claim 16 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the method of claim 13, and discloses a method further comprising the first media licensing node device (online media content providers include Amazon.com, Netflix, Hulu, and the iTunes store, para. 0061) receiving the payment (authorized entity may have an account at an online media library such as iTunes to purchase media items using the account, para. 0113) from the at least one media licensee node device (in addition to the cryptocurrency system any suitable conventional payment system and channels may be used to purchase, rent, or otherwise transact to obtain the restricted item, para. 0121) via a licensing wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062).
In regards to claim 18 (Examiner Note: limitations of claim 18 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), Van Rooyen discloses a method for granting media licensing (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061), comprising: providing a media licensing platform (See 112 rejections, transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1) comprising a multiplicity of node devices  constructed and configured for communication over a peer-to-peer network (see 112 rejections, restricted item provider 110 is an online media content provider in communication over the internet with authorized entity 120 which has an electronic computing device 122 such as a desktop, paras. 0060-0062), wherein the media licensing platform is built on a distributed ledger (See 112 rejections, transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1), wherein the multiplicity of node devices (restricted item provider 110, and authorized entity 120, fig. 2) comprises at least one media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1; restrictive item provider has associated therewith: monitoring module 114, receiving module 114, embedding module 116, designation module 117, and database 118, paras. 0063-0065, fig. 1) and at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2), wherein the at least one media licensing node device comprises a first media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1), wherein the at least one media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1) comprises a licensing wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062), and wherein the at least one media licensee node device (authorized entity 120, figs. 1 and 2) comprises a licensee wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062) including at least one type of cryptocurrency (in addition to the cryptocurrency system any suitable conventional payment system and channels may be used to purchase, rent, or otherwise transact to obtain the restricted item, para. 0121); the at least one media licensee node device (authorized entity 120, figs. 1 and 2) making a payment for a piece of media via the licensee wallet to the first media licensing node device holding the piece of media (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2); the first media licensing node device generating a license authorization key (key data 134 which is to be embedded in the restricted item 112 is an identifier uniquely associated with the store of value 132, para. 0068) for the piece of media (restricted item provider 110 embeds key data 132 in the restricted item 112 to prevent the authorized entity 120 from redistributing the restricted item 112 or reproductions thereof, para. 0068, figs. 2 and 3); the at least one media licensee node device receiving the license authorization key (at stage 208 the restricted item provider 110 stores the private key 134 in association with entity credentials of the authorized entity 120 in database 118, para. 0075, figs. 1 and 2) and media data for the piece of media (at stage 210 the restricted item 112 is made available to the authorized entity 120 to download and store, para. 0076, figs. 1 and 2) from the first media licensing node device (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2; in addition to the cryptocurrency system any suitable conventional payment system may be used to purchase the restricted item, para. 0121); the media licensing platform verifying the presence of the license authorization key at the at least one media licensee node device (at stage 208 the restricted item provider 110 stores the private key 134 in association with an entity credential in the database 118 which acts as a registry of keys enabling the restricted item provider 110 to keep track of which private keys are associated with which authorized entity 120, para. 0075); and the license authorization key converting the media data for the piece of media to a piece of consumable media (authorized entity 120 is provided with a restricted item with a private key 134 and if the restricted item 112 is distributed to a third party leading to the private key 134 being read from the restricted item 112 a record of the transaction becomes visible in the shared transaction ledger indicating the private key 134 was compromised and the entity 120 may be held liable for financial loss, paras. 0080-0083).  However, Van Rooyen fails to disclose verifying the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device.
Wyman, in the related field of license management systems teaches verifying the presence of the license authorization key at the at least one media licensee node device (the request allocation is the basic license checking function, a procedure call invoked when a software product 17 is instantiated, functioning to request an allocation of license units with the return being a grant or refusal to grant, page 50, lines 12-21, fig. 5) by transferring the license authorization key one time per media usage (each licensed product upon start-up makes a call to the license server to check on whether usage is permitted, lines 6-13) to the at least one media licensee node device (request allocation for license units to be allocated to the current context returns a grant or denial status that is based on the existence of an appropriate product use authorization and the product would call this function before use of a licensed product, page 51, lines 11-23, fig. 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Wyman to provide verifying the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device. Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for doing so would have been to maintain a store of license authorizations for determining if a license authorization and produce a grant or refusal to said user (page 14, line 13 – page 15, line 5).
In regards to claim 19 (Examiner Note: limitations of claim 19 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the method of claim 18, and further discloses wherein the distributed ledger is blockchain-based (transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1).
In regards to claim 21 (Examiner Note: limitations of claim 19 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the method of claim 1, and further discloses wherein the blockchain-based media licensing platform (transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1) verifies the presence of the license authorization key at the at least one media licensee node device by proof of stake (Transaction records are verified by third parties carrying out what is known as "mining blocks" and an exemplary cryptocurrency system employing a combined proof-of-work/proof of-stake verification scheme is PPCoin, para. 0078).

Claims 3-5, 9, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rooyen, in view of Wyman, and further in view of US 2018/0285996 to Ma (hereinafter referred to as Ma).
In regards to claim 3 (Examiner Note: limitations of claim 3 are based on paras. 0072-0088 of the specification from 16/014581 dated 6/21/2018), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the first media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1) is configured to deploy a contract for the piece of media on the blockchain-based media licensing platform (records of all transactions conducted in the financial system 130 are held in the transaction ledger 140 as a chain of transactions referred to as a “block-chain in a cryptocurrency system, para. 0077, figs. 1 and 2), but fails to disclose a smart licensing contract.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches a smart licensing contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide a smart licensing contract.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for doing so would have been to automate intellectual property management to reduce costs and enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environments (para. 0109, fig. 19).
In regards to claim 4 (Examiner Note: limitations of claim 4 are based on paras. 0072-0088 of the specification from 16/014581 dated 6/21/2018), modified Van Rooyen discloses the system of claim 3, but fails to disclose wherein the smart licensing contract comprises terms for performing the piece of consumable media, playing the piece of consumable media, copying the piece of consumable media, and/or (for purposes of examination “and/or” is interpreted as “or”) distributing the piece of consumable media.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches wherein the smart licensing contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040) comprises terms for distributing (system 100 may be configured to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property, which includes intellectual property declarations, recordings, filings, prosecution, licensing transactions and payments, para. 0068) the piece of consumable media (system 100 provides users 101 a central data depository to create script disclosures, song, disclosures, literary disclosures, collaboration formation, and licensing transactions, paras. 0069-0070).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide wherein the smart licensing contract comprises terms for distributing the piece of consumable media.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for doing so would have been to automate intellectual property management to reduce costs and enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environments (para. 0109, fig. 19).
In regards to claim 5 (Examiner Note: limitations of claim 3 are based on paras. 0072-0088 of the specification from 16/014581 dated 6/21/2018), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the blockchain-based media licensing platform is built on blockchain (transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1), but fails to disclose built on an Ethereum blockchain.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches built on an Ethereum blockchain (Merkle tree can be non-binary as it is in Ethereum, para. 0102).  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide built on an Ethereum blockchain.  The motivation for doing so would have been to automate intellectual property management to reduce costs and enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environments (para. 0109, fig. 19).
In regards to claim 9 (Examiner Note: limitations of claim 9 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the at least one media licensing node device is configured to deploy a contract (records of all transactions conducted in the financial system 130 are held in the transaction ledger 140 as a chain of transactions referred to as a “block-chain in a cryptocurrency system, para. 0077, figs. 1 and 2), but fails to disclose deploy a smart revenue allocation contract among collaborators of each of the at least one piece of media, and wherein the smart revenue allocation contract comprises a provision to exclude certain collaborator or collaborator types from revenue allocation.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches deploy a smart revenue allocation contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040) among collaborators of each of the at least one piece of media (system may provide a method for creating a licensing royalty smart contract with auditable automated payment tracking with data describing terms for licensing and royalty requirements for collaboration, paras. 0156, fig. 19) and wherein the smart revenue allocation contract comprises a provision to exclude certain collaborator or collaborator types from revenue allocation (the inventor of an intellectual property could state that 3% of the total royalty or token budget will be shared by the 7 most valuable contributors, with 25% of that going to the two top contributors and the balance going 1 % each to the next five, para. 0156. Examiner is interpreting this to mean that only the 7 most valuable contributors receive a royalty and that any contributors outside the top 7 receive none).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide deploy a smart revenue allocation contract among collaborators of each of the at least one piece of media.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for doing so would have been to configure the system to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property (para. 0109, fig. 19).
In regards to claim 14 (Examiner Note: limitations of claim 14 are based on paras. 0072-0088 of the specification from 16/014581 dated 6/21/2018), modified Van Rooyen discloses the method of claim 13, and discloses a method further comprising the first media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1) deploying a contract for the piece of media on the blockchain-based media licensing platform (records of all transactions conducted in the financial system 130 are held in the transaction ledger 140 as a chain of transactions referred to as a “block-chain in a cryptocurrency system, para. 0077, figs. 1 and 2), but fails to disclose a smart licensing contract.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches a smart licensing contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide a smart licensing contract.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for doing so would have been to automate intellectual property management to reduce costs and enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environments (para. 0109, fig. 19).
In regards to claim 17 (Examiner Note: limitations of claim 17 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the method of claim 13, and discloses a method further comprising the first media licensing node device deploying a contract (records of all transactions conducted in the financial system 130 are held in the transaction ledger 140 as a chain of transactions referred to as a “block-chain in a cryptocurrency system, para. 0077, figs. 1 and 2), but fails to disclose deploying a smart revenue allocation contract among collaborators of the piece of media, and wherein the smart revenue allocation contract comprises a provision to exclude certain collaborator or collaborator types from revenue allocation..
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches deploying a smart revenue allocation contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040) among collaborators of each of the piece of media (system may provide a method for creating a licensing royalty smart contract with auditable automated payment tracking with data describing terms for licensing and royalty requirements for collaboration, paras. 0156, fig. 19) and wherein the smart revenue allocation contract comprises a provision to exclude certain collaborator or collaborator types from revenue allocation (the inventor of an intellectual property could state that 3% of the total royalty or token budget will be shared by the 7 most valuable contributors, with 25% of that going to the two top contributors and the balance going 1 % each to the next five, para. 0156. Examiner is interpreting this to mean that only the 7 most valuable contributors receive a royalty and that any contributors outside the top 7 receive none).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide deploying a smart revenue allocation contract among collaborators of each of the piece of media.  Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation for doing so would have been to configure the system to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property (para. 0109, fig. 19).
In regards to claim 20 (Examiner Note: limitations of claim 20 are based on paras. 0072-0088 of the specification from 16/014581 dated 6/21/2018), modified Van Rooyen discloses the method of claim 18, but fails to disclose wherein the distributed ledger is based on a directed acyclic graph.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches wherein the distributed ledger is based on a directed acyclic graph (system 100 may include a distributed ledger subsystem configured to manage intellectual property information using a Merkle directed acyclic graph 120, para. 0102).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide wherein the distributed ledger is based on a directed acyclic graph. Since, the claimed elements were known in the past, the claimed innovation is merely a combination of old elements, each element would have performed the same function in the combination as they did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation for doing so would have been to automate intellectual property management to reduce costs and enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environment (para. 0109, fig. 19). 
Response to Arguments
Applicant’s arguments with respect to claims 1-5, and 7-21 have been fully considered by the Examiner.  
Applicant’s arguments regarding the objection to the Drawings have been fully considered by the Examiner.  However, the Examiner does not find the Applicant’s arguments persuasive and the drawing objection is maintained.  Applicant’s arguments regarding the rejections pursuant to 35 USC 112(a) have been fully considered by the Examiner.  However, the Examiner does not find the Applicant’s arguments persuasive and the rejections are maintained.  Applicant argues in regards to the rejections of claims 1, 13, and 18 that a person of ordinary skill would understand: “a system for granting media licensing, a method for media licensing, refers to the blockchain-based media licensing platform including a multiplicity of nodes.  Examiner disagrees because as indicated in the 35 USC 112(a) rejection, the specification doesn’t indicate any definitions or explanation of what hardware makes up the system/platform, or how the system/platform is implemented.  Applicant further argues on page 22 of their remarks that the “blockchain based media licensing platform is the custom tailored cryptocurrency network in the specification and the claim language reads “a blockchain based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer to peer network which is interpreted as multiple user devices such as computer in network communication with a blockchain-based media licensing platform.  Examiner disagrees because as indicated in the 35 USC 112(a) rejection, the specification doesn’t indicate any definitions or explanation of what hardware makes up the system/platform, or how the system/platform is implemented.  Applicant provides similar arguments for the 112(a) rejections of “medial licensing platform built on a distributed ledger”.  Applicant argues on pages 23-26 that the “multiplicity of node devices”, “at least one media licensing node device”, “at least one licensee node device”, “a first licensing node device”, and “a first licensing media node” meet the written description requirement because the specification describes the functions and descriptions as being applied to “any application, software, or software as a service that can be accessed through a device have a display” and one of ordinary skill would recognize this.  Examiner respectfully disagrees because the drawings and specification do not indicate any definitions or explanations of what hardware makes up the node device or how the node devices are implemented.  Applicant argues on page 8 of their remarks that a “peer to peer network” meets the written description requirement because a peer to peer network is known in the art as “a decentralized communication model between two peers known as nodes which can communicate with each other without the need for a central server” and one of ordinary skill in the art would understand the multiplicity of node devices to be the hardware making up the network.  Examiner respectfully disagrees with Applicant’s argument because as indicated in the 112(a) rejection, the drawings and specification do not provide any definitions or explanations of what hardware makes up the network or how the network is implemented; and as previously indicated the specification and drawings do not provide an explanation or description of the hardware that makes up the node devices.  Applicant argues on page 8 of their arguments that the “license authorization key” meets the written description requirement because the specification states the “license authorization keys grant access to the media data” and license keys are well known in the art.  Examiner respectfully disagrees with Applicant’s argument because the specification doesn’t include any definitions or explanation of how the license authorization key is implemented or how it grants access to media.  Applicant argues on page 9 and 10 of their Remarks that “deploying a smart licensing contract” and “deploy a smart revenue allocation contract” meets the written description requirement because these would be known in the art as a smart contract. Examiner respectfully disagrees with Applicant’s argument because the specification doesn’t include any definitions or explanation of how the smart contracts are created, implemented, or deployed.  Applicant further argues on page 10 that “licensee wallet” and “licensing wallet” meet the written description requirement because the specification describes a “wallet” software and cryptocurrency wallets in the art are known in the art as software programs and one of ordinary skill in art would interpret these as a cryptocurrency wallet.  Examiner respectfully disagrees with Applicant’s arguments “a licensing wallet” and “a licensee wallet” are not depicted in Applicant’s drawings and paras. 0072-0088 of the specification doesn’t include any definitions or explanation of what hardware makes up the wallets, or how the wallets are created, implemented, or deployed.
Applicant’s arguments regarding the rejections pursuant to 35 USC 112(b) have been fully considered by the Examiner.  However, the Examine does not find the Applicant’s arguments persuasive and the rejections are maintained.  Applicant argues on pages 10-11 of their Remarks that their arguments regarding the rejections pursuant to 35 USC 112(a) include a mapping of each of the non-recited terms to proper structure support in the specification that rebuts the allegations of indefiniteness.  Examiner respectfully disagrees with Applicant’s remarks and the rejections pursuant to 35 USC 112(b) are maintained with the exception of the rejections for antecedent basis which the amendments to the claims resolves. 
Applicant’s arguments with respect to the rejection of claims 1-5, and 7-21 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-5, and 7-21 under 35 USC 101 are maintained.  The Applicant argues on pages 30 and 31 of their Remarks that under Prong 1 of Step 2A of the 2019 PEG, the claims do not recite an abstract idea of organizing a human activity and the claims do not fit into any of the three groupings of abstract ideas enumerated in the 2019 PEG: mathematical concepts, certain methods of organizing human activity, because similar to claim 2 of USPTO SME Example 37, the claimed limitations can’t be performed in the mind because the system requires making and recording a transaction.  Examiner respectfully disagrees with Applicant’s arguments because as indicated in the above non-final rejection, under Prong 1 of Step 2A, the claims have been evaluated to encompass Certain Methods of Organizing Human Activity in accordance with the 2019 PEG since they recite commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  Making and recording a transaction is a commercial or legal interaction that falls under Certain Methods of Organizing Human Activity       
The Applicant argues on pages 31-33 of their Remarks that under Step 2A of the 2019 PEG, the claims do not recite an abstract idea because the claims integrate any alleged abstract idea into a practical application.  The Applicant further states on page 32 of their remarks, that the independent claims provide a particular improvement in verification of digital rights management by tracking and verifying the key on the blockchain which provides security benefits.  Applicant further argues on pages 34 of their Remarks that the claims “recite a technology that is inextricably tied to computer technology” similar to DDR Holdings because the claims do not merely represent an attempt at using the Internet to perform a business practice that existed before the Internet.  Applicant’s arguments are unpersuasive, because Applicant’s claimed invention does not improve the functioning of a computer or any other technology or technical field.  Applicant’s invention focuses on abstract ideas and merely uses the platform and blockchain as a tool for licensing media.  Applicant’s claims are not similar the claims in DDR Holdings, which were found patent eligible because the inventive concept was the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display.  The Applicant’s claims here do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  The additional elements of “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 13, and 19 are directed to an abstract idea  
The Applicant further argues on page 34 of their Remarks that under Step 2B of the 2019 PEG, that the amended claim limitations recite additional elements that amount to an inventive concept that renders the claims patent eligible because the claims provide for improvements to the technical field and the claims also recite a combination of steps that are not well understood, routine or conventional.  Examiner respectfully disagrees with Applicant’s arguments.  As stated previously, Applicant’s claimed invention does not improve the functioning of a computer or any other technology or technical field.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency” to perform the steps of: wherein the at least one media licensing node device is configured make a payment for a piece of media to the first media licensing node holding the piece of media; wherein the first media licensing node device is operable to generate a license authorization key for the piece of media; wherein the at least one media licensee node is operable to receive the license authorization key and media data for the piece of media from the first media licensing node device after making the payment; wherein the platform verifies the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage to the at least one media licensee node device; and wherein the license authorization key is operable to convert the media data for the piece of media to a piece of consumable media, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore the rejection of the claims pursuant to 35 USC 101 are maintained.
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1, 13, and 18 under 35 USC 102, the Applicant argues that the prior art of Van Rooyen fails to disclose the limitations of the claims for making a payment for a piece of media, generating a license authorization.  Examiner respectfully disagrees with Applicant’s argument, because as indicated in the above non-final rejection, Van Rooyen discloses these limitations.  Applicant further argues that Van Rooyen does not teach the amended claim limitations for “verifying the presence of the license authorization key at the at least one media licensee node device by transferring the license authorization key one time per media usage.  Applicant’s argument is moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Van Rooyen and Wyman teach all of the limitations of amended independent claims 1, 13, and 18.  Applicant further argues that Van Rooyen fails to teach the limitations of dependent claim 7.  Examiner respectfully disagrees with Applicant’s argument.  Applicant also argues that the combination of Van Rooyen and Ma fail to teach the limitations of dependent claims 4, 9, and 17.  Examiner respectfully disagrees with Applicant’s argument as indicated in the rejections of dependent claims 4, 9, and 17 above pursuant to 35 USC 103.  Furthermore, the Applicant’s argument is moot that the dependent claims should be allowed based on their dependability on independent claim 1, 13, and 18.  Therefore, the rejections the dependent claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (WO2008/060300) teaches systems and methods for distributed digital rights management.
Koka (US 8,818,900) teaches a system and method for creating a blockchain.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
9/10/2021 


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
September 13, 2021